DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2019/0208332 A1 to Higgins et al. (“Higgins”) in view of International Publication WO 2021/207190 A1 to Daley et al. (“Daley”) and further in view of US Patent Pub No 2003/0002700 A1 to Fretz et al. (“Fretz”).
As to claim 1, Higgins discloses an auditory device comprising: an electronics module including an enclosure shaped to be positioned behind an outer portion of either a left ear or a right ear of a user and circuitry within the enclosure (see pg. 1, ¶ 0003; pg. 4, ¶ 0039); a receiver configured for being located in either a left ear canal or a right ear canal of the user, when inserted into the left ear canal the receiver occupying a left ear canal insertion position, and when inserted into the right ear canal the receiver occupying a right ear canal insertion position (see figures 1A-2B; pg. 1, ¶ 0003; pg. 3, ¶ 0030 - ¶ 0031); and a cable connecting the electronics module to the receiver, the cable and the receiver being shaped and configured such that the receiver is presented in a neutral position when no external force other than gravity is acting upon the receiver, the neutral position being located between the left ear canal insertion position and the right ear canal insertion position (see figures 1A-2C; pg. 3, ¶ 0030, ¶ 0034 - ¶ 0035), wherein the cable follows a curve that includes a first turning point, a second turning point, and a third turning point when the receiver is presented in the neutral position with no external force other than gravity acting upon the receiver (turning points forming an S shape, see figures 1A-2B; pg. 2, ¶ 0028; pg. 3, ¶ 0033 - ¶ 0034), when travelling along the cable from where the cable extends from the enclosure of the electronics module toward where the cable connects with the receiver the first turning point being located nearest to where the cable extends from the enclosure of the electronics module (turn near end region 122, see figures 2A-2B), the second turning point being located between the first turning point and the third turning point (middle turn region, see figures 2A-2B), and the third turning point being located nearest to the receiver (turn near end region 124, see figures 2A-2B). 
Higgins does not disclose wherein the second turning point is located vertically below the third turning point when the electronics module is positioned so as to be positioned behind the outer portion of either the left ear or the right ear of the user and the receiver is in the neutral position with no external force other than gravity acting upon the receiver.  
Daley discloses a similar auditory device (see figure 1), and further discloses various configurations for the cable connecting the main module and the earpiece receiver, including S shaped configurations (see figure 6) as well as configurations involving a loop portion, wherein the second turning point in the cable that creates the loop is located below the third turning point located nearest to the receiver (see figures 8 and 15A).
Higgins and Daley are analogous art because they are both drawn to auditory devices.
 It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the cable curve configuration as taught by Daley in the device as taught by Higgins. The motivation would have been as a matter of design, as such a configuration is a known variation of cable shape configurations for an auditory device, particularly to provide a loop in the cable that allows the device to fit smaller ears, while also allowing the cable to be uncoiled or stretched to fit larger ears (Daley figures 8 and 15A-15B; pg. 11, ¶ 0069).  
Higgins in view of Daley further discloses the cable being configurable to fit various left and right ear sizes by allowing adjustment of the distance between the end regions (Higgins figure 2B; pg. 4, ¶ 0036, ¶ 0038), and further wherein the cable can include various materials of varying flexibility or rigidity, including silicone and pebax (Higgins pg. 3, ¶ 0029; pgs. 4-5, ¶ 0041 - ¶ 0042), but does not disclose wherein an expansion force required to extend the receiver at least 12 mm downward from the neutral position is less than 100 milliNewtons (mN).
Fretz discloses a similar auditory device having a tube made of similar materials that retain a shape after deformation (see pg. 3, ¶ 0058, ¶ 0060), and further discloses the tube being deformable or deflected when a force applied is about 1.4 - 2.1 grams, or 13.7 - 20.6 mN (see pgs. 3-4, ¶ 0061 - ¶ 0062).
Higgins in view of Daley and Fretz are analogous art because they are drawn to auditory devices.
It would have been an obvious choice before the effective filing date of the claimed invention to design the cable to deflect at a force as taught by Fretz in the device as taught by Higgins in view of Daley. The motivation would have been to provide a cable with sufficient rigidity and a memory of a desired shape to also be flexible enough for deformation when worn and retained in the ear (Fretz pgs. 3-4, ¶ 0060 - ¶ 0062), the specific length at which to extend being dependent on the overall length of the tube and the radius of the curved portions, which already allow for adjustment to different ear sizes, as already taught by Higgins in view of Daley (Higgins figure 2B; pg. 4, ¶ 0036, ¶ 0038).
As to claim 2, Higgins in view of Daley and Fretz further discloses wherein at least an upper portion of the cable is configured so as to be biased toward the user's head or the ear cavity of the left ear of the user when the electronics module is positioned behind the outer portion of left ear of the user and the cable is twisted from the receiver being in the neutral position toward the receiver being located in the left ear canal in the left ear canal insertion position, and the upper portion of the cable is configured so as to be biased toward the user's head or the ear cavity of the right ear of the user when the electronics module is positioned behind the outer portion of right ear of the user and the cable is twisted from the receiver being in the neutral position toward the receiver being located in the right ear canal in the right ear canal insertion position (Higgins figures 1A-1C; pg. 2, ¶ 0028; pgs. 3-4, ¶ 0030, ¶ 0035 - ¶ 0036; Fretz pg. 3, ¶ 0060).  
As to claim 3, Higgins discloses an auditory device comprising: an electronics module including an enclosure shaped to be positioned behind an outer portion of either a left ear or a right ear of a user and circuitry within the enclosure (see pg. 1, ¶ 0003; pg. 4, ¶ 0039); a receiver configured for being located in either a left ear canal or a right ear canal of the user, when inserted into the left ear canal the receiver occupying a left ear canal insertion position, and when inserted into the right ear canal the receiver occupying a right ear canal insertion position (see figures 1A-2B; pg. 1, ¶ 0003; pg. 3, ¶ 0030 - ¶ 0031); and a cable connecting the electronics module to the receiver, the cable and the receiver being shaped and configured such that the receiver is presented in a neutral position when no external force other than gravity is acting upon the receiver, the neutral position being located between the left ear canal insertion position and the right ear canal insertion position (see figures 1A-2C; pg. 3, ¶ 0030, ¶ 0034 - ¶ 0035), wherein the cable follows a curve that includes a first turning point, a second turning point, and a third turning point when the receiver is presented in the neutral position with no external force other than gravity acting upon the receiver (turning points forming an S shape, see figures 1A-2B; pg. 2, ¶ 0028; pg. 3, ¶ 0033 - ¶ 0034), Page 3 of 16Application No.: 17/166022when travelling along the cable from where the cable extends from the enclosure of the electronics module toward where the cable connects with the receiver the first turning point being located nearest to where the cable extends from the enclosure of the electronics module (turn near end region 122, see figures 2A-2B), the second turning point being located between the first turning point and the third turning point (middle turn region, see figures 2A-2B), and the third turning point being located nearest to the receiver (turn near end region 124, see figures 2A-2B). 
Higgins does not disclose wherein the second turning point is located vertically below the third turning point when the electronics module is positioned so as to be positioned behind the outer portion of either the left ear or the right ear of the user and the receiver is in the neutral position with no external force other than gravity acting upon the receiver.  
Daley discloses a similar auditory device (see figure 1), and further discloses various configurations for the cable connecting the main module and the earpiece receiver, including S shaped configurations (see figure 6) as well as configurations involving a loop portion, wherein the second turning point in the cable that creates the loop is located below the third turning point located nearest to the receiver (see figures 8 and 15A).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the cable curve configuration as taught by Daley in the device as taught by Higgins. The motivation would have been as a matter of design, as such a configuration is a known variation of cable shape configurations for an auditory device, particularly to provide a loop in the cable that allows the device to fit smaller ears, while also allowing the cable to be uncoiled or stretched to fit larger ears (Daley figures 8 and 15A-15B; pg. 11, ¶ 0069).  
Higgins in view of Daley does not disclose wherein a torque required to rotate the receiver from the neutral position 90 degrees toward the left ear canal insertion position and from the neutral position 90 degrees toward the right ear canal insertion position is less than 0.00045 Nm. However it does disclose the cable can include various materials of varying flexibility or rigidity, including silicone and pebax (Higgins pg. 3, ¶ 0029; pgs. 4-5, ¶ 0041 - ¶ 0042), and is configurable to fit various ear sizes and enabled to go from a relaxed state to a deflected state to conform to the user’s ear with minimal resistance, the worn or deflected state including rotating or bending the earpiece portion towards the ear canal (Higgins figures 1A-1C; pg. 1, ¶ 0006; pg. 2, ¶ 0028; pgs. 3-4, ¶ 0035 - ¶ 0036).
The specific configuration of a torque less than 0.00045 Nm to achieve a specific angular position of 90 degrees is therefore considered obvious given the teachings of Higgins in view of Daley, and further given the teachings of Fretz. Fretz discloses a similar auditory device having a tube made of similar materials that retain a shape after deformation (see pg. 3, ¶ 0058, ¶ 0060), and further discloses the tube being deformable or deflected when a force applied is about 1.4 - 2.1 grams, or 0.0137 - 0.0206 N (see pgs. 3-4, ¶ 0061 - ¶ 0062), and the tube portion adjacent to the receiver that aligns with the user’s ear canal is around 1.4 - 1.7 cm, or 0.014 - 0.017 m (see figure 4; pg. 3, ¶ 0056), which would result in an applied torque of at most around 0.00019 - 0.00035 Nm using the equation for torque T = F‧r‧sinθ.
The proposed modification would have been obvious given the teachings of Higgins in view of Daley regarding the materials used for the tube as well as the teachings of Fretz regarding the force needed to deflect a tube made of similar materials, and further as it has been held that mere recognition of latent properties in the prior art do not render nonobvious an otherwise known invention (see In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) and Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)). In this case, specific configurations regarding the torque needed to achieve specific angle positions would flow naturally from following the suggestions of the prior art regarding variations in the flexibility of materials, the lengths of the cable and the specific points at which a force is applied, as well as the size and shape of the user’s ear affecting the angle positioning of the receiver, so long as the tube can retain a predetermined shape and minimal resistance in the overall design of the cable is maintained to allow deflection for suitable user fit and comfort (Higgins pgs. 2-3, ¶ 0028 - ¶ 0029, ¶ 0035; pg. 4, ¶ 0041; Fretz pgs. 3-4, ¶ 0060 - ¶ 0062). 
As to claim 4, Higgins in view of Daley and Fretz does not expressly disclose wherein a torque required to rotate the receiver from the neutral position 60 degrees toward the left ear canal insertion position and from the neutral position 60 degrees toward the right ear canal insertion position is less than 0.0003 Nm. However it does disclose the tube being deformable or deflected when a force applied is about 1.4 - 2.1 grams, or 0.0137 - 0.0206 N (Fretz pgs. 3-4, ¶ 0061 - ¶ 0062), and the tube portion adjacent to the receiver that aligns with the user’s ear canal being around 1.4 - 1.7 cm, or 0.014 - 0.017 m (Fretz pg. 3, ¶ 0056), resulting in an applied torque of at most around 0.00019 - 0.00035 Nm using the equation for torque T = F‧r‧sinθ.
The specific configuration of a torque less than 0.0003 Nm to achieve a specific angular position of 60 degrees is therefore considered obvious given the teachings of Higgins in view of Daley and Fretz regarding the materials used for the tube as well as the force needed to deflect a tube made of similar materials, and further as it has been held that mere recognition of latent properties in the prior art do not render nonobvious an otherwise known invention (see In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) and Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)). In this case, specific configurations regarding the torque needed to achieve specific angle positions would flow naturally from following the suggestions of the prior art regarding variations in the flexibility of materials, the lengths of the cable and the specific points at which a force is applied, as well as the desired angle position of the receiver being dependent on the size and shape of the user’s ear, so long as the tube can retain a predetermined shape and minimal resistance in the overall design of the cable is maintained to allow deflection for suitable user fit and comfort (Higgins pgs. 2-3, ¶ 0028 - ¶ 0029, ¶ 0035; pg. 4, ¶ 0041; Fretz pgs. 3-4, ¶ 0060 - ¶ 0062). 
As to claim 5, Higgins in view of Daley and Fretz further discloses wherein an expansion force required to extend the receiver at least 12 mm downward from the neutral position is less than 100 milliNewtons (mN) (Higgins adjustment of the distance between the end regions, see figure 2B; pg. 3, ¶ 0029; pgs. 4-5, ¶ 0036, ¶ 0038, ¶ 0041 - ¶ 0042; Fretz tube can be deformable or deflected when a force applied is about 1.4 - 2.1 grams, or 13.7 - 20.6 mN, see pgs. 3-4, ¶ 0058, ¶ 0060 - ¶ 0062). 
As to claim 7, Higgins in view of Daley and Fretz further discloses wherein the cable is formed such that the second turning point remains located vertically below the third turning point when the electronics module is rotated in a plane in which the curve resides and the receiver is presented in the neutral position with no external force other than gravity acting upon the receiver (Daley figures 8 and 15A; pg. 11, ¶ 0069).  
As to claim 8, Higgins in view of Daley and Fretz further discloses wherein the enclosure is symmetrical with respect to a symmetrical plane (Higgins figure 2C; pg. 3, ¶ 0034; Daley figure 1).  
As to claim 9, Higgins in view of Daley and Fretz further discloses wherein the receiver includes a housing and an ear bud connected with the housing, wherein the ear bud includes an ear bud outlet positioned in the symmetrical plane when the receiver is presented in the neutral position with no external force other than gravity acting upon the receiver (Higgins figures 2C-3; pg. 1, ¶ 0003; pg. 4, ¶ 0039; Daley figures 1 and 8).  
As to claim 10, Higgins in view of Daley and Fretz further discloses wherein the ear bud outlet faces away from the electronics module when the receiver is in the neutral position with no external force other than gravity acting upon the receiver (Higgins figures 2A-3; Daley figure 8).  
As to claim 11, Higgins in view of Daley and Fretz further discloses wherein the receiver includes a housing and an ear bud connected with the housing, wherein the ear bud includes an ear bud outlet facing away from the electronics module when the receiver is in the neutral position with no external force other than gravity acting upon the receiver (Higgins figures 2A-3; pg. 1, ¶ 0003; pg. 4, ¶ 0039; Daley figures 1 and 8).  

4.	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Daley and Fretz, and further in view of US Patent Pub No 2012/0014547 A1 to Sjursen et al. (“Sjursen”).
As to claim 12, Higgins in view of Daley and Fretz discloses the auditory device of claim 1.
Higgins in view of Daley further discloses wherein the receiver includes a housing and an ear bud connected with the housing (Higgins figure 3; pg. 1, ¶ 0003; pg. 4, ¶ 0039; Daley figure 1), but does not disclose the housing including an elbow.  
Sjursen discloses a similar auditory device for use behind a user’s ear (see figure 1; Abstract), and further discloses the earpiece with the receiver being attached to the cable via a handle portion 108 (see figure 4; pg. 2, ¶ 0022 - ¶ 0023).
Higgins in view of Daley and Fretz, and Sjursen are analogous art because they are drawn to auditory devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a handle as taught by Sjursen in the device as taught by Higgins in view of Daley and Fretz. The motivation would have been to provide the earpiece with an element that better enables the user to hold the earpiece, as well as to provide a measure of strain relief for the cable by providing its connection to the earpiece at an angle (Sjursen pg. 2, ¶ 0023).
As to claim 13, Higgins in view of Daley, Fretz and Sjursen further discloses wherein the elbow is located at an intersection of a first axis extending through a center of an ear bud outlet of the ear bud and a second axis extending through a center of an opening in the housing that receives the cable (Sjursen figures 1-4; pg. 2, ¶ 0023).  
As to claim 14, Higgins in view of Daley, Fretz and Sjursen does not expressly disclose wherein an angle measured between the first axis and the second axis is an obtuse angle. However it does disclose the cable as being angled away from the ear tip via the handle portion (Sjursen figure 4; pg. 2, ¶ 0023). The selection of an obtuse angle in particular between first and second axes is therefore considered a straightforward possibility from which a skilled person would select given the teachings of Higgins in view of Daley, Fretz and Sjursen, in order to ensure the cable portion is angled away from the ear tip portion and thereby provide a measure of strain relief for the cable (Sjursen pg. 2, ¶ 0023).
As to claim 15, Higgins in view of Daley, Fretz and Sjursen does not expressly disclose wherein the angle measured between the first axis and the second axis is between 95 degrees and 105 degrees. However it does disclose the cable as being angled away from the ear tip via the handle portion (Sjursen figure 4; pg. 2, ¶ 0023). The selection of an obtuse angle between 95 degrees and 105 degrees is therefore considered an obvious choice given the teachings of Higgins in view of Daley, Fretz and Sjursen, in order to ensure the cable portion is angled away from the ear tip portion and thereby provide a measure of strain relief for the cable (Sjursen pg. 2, ¶ 0023).

Response to Arguments
5.	Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, Applicant argues that “even if Fretz discloses a 0.014-0.021 N force would deflect their 2.54 cm tube 2.54 mm, it does not necessarily follow that Fretz’s tube would read on claim 1,” and further “there is no teaching or suggestion to one of ordinary skill in the art as to how to extrapolate Fretz’s measurement to the extension recited in claim 1.” Regarding claim 3, Applicant argues “the deflection disclosed by Fretz is a substantially different measurement than the torque measurement recited in claim 3, and there is not teaching or suggestion to one of ordinary skill in the art as to how to extrapolate Fretz’s measurement to the torque measurement recited in claim 3.”
Examiner respectfully disagrees. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In addition, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, Higgins and Daley are relied on for teaching most of the features in claims 1 and 3, with Higgins teaching most limitations of the claimed auditory device with an S shaped cable, and Daley teaching the specific shape regarding the second turning point of the cable being vertically below the third turning point. Higgins discloses the cable being configurable to fit various ear sizes by allowing adjustment of the distance between the end regions, e.g. by extending or reducing the cable in a vertical direction (see figure 2B; pg. 4, ¶ 0036, ¶ 0038), and enabled to go from a relaxed state to a deflected state to conform to the user’s ear with minimal resistance, the worn or deflected state including rotating or bending the earpiece portion towards the ear canal (see figures 1A-1C; pg. 1, ¶ 0006; pg. 2, ¶ 0028; pgs. 3-4, ¶ 0035 - ¶ 0036). Higgins further discloses wherein the cable can include various materials of varying flexibility or rigidity, including silicone and pebax (see pg. 3, ¶ 0029; pgs. 4-5, ¶ 0041 - ¶ 0042). 
Higgins and Daley do not disclose the specific force and torque required to deflect the cable from its neutral position, therefore Fretz is relied on for teaching a similar auditory device cable that can be made of similar materials and is similarly configured to retain a shape after deformation (see pg. 3, ¶ 0058, ¶ 0060), and for further teaching the tube as being configured to deflect with an applied force of about 1.4 - 2.1 grams, or 13.7 - 20.6 mN (see pgs. 3-4, ¶ 0061 - ¶ 0062). Fretz further teaches the cable having a curved portion that extends toward the receiver and the wearer’s ear canal that is configured to have a length in the range of 1.4 - 1.7 cm, or 0.014 - 0.017 m, depending on the user (see figure 4; pg. 3, ¶ 0056). 
	Regarding the specific length or angle for deflection being at least 12 mm and 90 degrees toward the ear, such configurations are considered obvious depending on the size and shape of the tube, the extension in particular depending on the length of the tube and the radius of the turning portions in the S shape, and the angle of the receiver position depending on the size and shape of the user’s ear. As Fretz teaches a tube constructed with similar materials as Higgins in view of Daley and similarly constructed to have a predetermined shape that can be deflected from its neutral position by applying a force of about 13.7 - 20.6 mN, the claimed limitation regarding a force less than 100 mN to deflect a tube from its neutral positioning by extending it at least 12 mm is considered obvious in view of the teachings of Fretz. 
In addition, as a torque measurement depends on the applied force as well as a specific point along the tube length where the force is applied (T = F‧r‧sinθ), Fretz is further considered to teach applying a torque of at most around 0.00019 - 0.00035 Nm, and less if the force is applied closer to the receiver. For example, assuming the length LD is 0.017 m (see figure 4; pg. 3, ¶ 0056), if a force were to be applied at a midway point along that length (i.e. r = 0.0085 m), and the force required to deflect the tube is assumed to be 13.7 mN, or 0.0137 N, and the angle θ at which the force is applied to the tube is perpendicular to the tube (i.e. θ = 90º), the resulting torque would be 0.00012 Nm. The claimed limitation of a torque required to rotate the receiver from the neutral position 90 degrees toward the left or right ear canal insertion position being less than 0.00045 Nm is therefore further considered obvious given the teachings of Fretz. 
The motivation in designing a cable as taught by Higgins in view of Daley that further requires an applied force in the range of 13.7 - 20.6 mN (and a corresponding torque of at most around 0.00019 - 0.00035 Nm) for deforming the cable, as taught by Fretz, would be to provide a cable for an auditory device that can retain a memory of a predetermined shape in a neutral position, as already taught by Higgins in view of Daley, while also remaining flexible enough to enable deformation when worn and retained in the ear (Fretz pgs. 3-4, ¶ 0060 - ¶ 0062). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652